Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 05, 2019

The Court of Appeals hereby passes the following order:

A20A0017. RICO ANTWON CURRY v. THE STATE.

      In 1994, Rico Antwon Curry was convicted of armed robbery and aggravated
assault and sentenced to life in prison. This Court affirmed his convictions on direct
appeal. Curry v. State, 217 Ga. App. 623 (458 SE2d 385) (1995). In May 2019, Curry
filed a pro se motion for leave to file an out-of-time appeal. The trial court denied the
motion, and Curry filed this direct appeal. However, we lack jurisdiction.
    “An out-of-time appeal is a judicial creation that serves as the remedy for a
frustrated right of appeal.” (Citation omitted.) Kilgore v. State, 325 Ga. App. 874, 875
(1) (756 SE2d 9) (2014). Because Curry has had a direct appeal, he is not entitled to
an out-of-time appeal. See Richards v. State, 275 Ga. 190, 191 (563 SE2d 856) (2002)
(“[T]here is no right to directly appeal the denial of a motion for out-of- time appeal
filed by a criminal defendant whose conviction has been affirmed on direct appeal.”).
Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/05/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.